Pro Se 1 (Rev. 12/16) Complaint for a Civil Case



                                        UNITED STATES DISTRICT COURT
                                                                        forthe
                                                      Eastern District of North Carolina

                                                                 Eastern Division



                                                                          )      Case No.
                                                                          )                     (to be filled in by the Clerk's Office)
                        Christopher Dolin
                                                                          )
                              Plaintiff(s)                                )
(Write the full name of each plaintiffwho is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,          )      Jury Trial: (check one)     0Yes         D     No
please write "see attached" in the space and attach an additional         )
page with the full list of names.)                                        )
                                  -v-                                     )
                                                                          )
                                                                          )
    Wellpath d/b/a Correct Care Solutions, LLC;                           )
Lieutenant Jones; Jordan Kinded; Karen Craig; Jeffery                     )
              Newton & Walter Minton                                      )
                              Defendant(s)                                )
(Write the full name of each defendant who is being sued. If the          )
names ofall the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
'with the full list ofnames.)



                                                   COMPLAINT FOR A CIVIL CASE

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                  Christopher Dolin
                                Street Address                        424 Beasley Drive, Apartment R7
                                City and County                       City of Greenville, Pitt County
                                State and Zip Code                    NC27834
                                Telephone Number                      (914)-727-0321
                                E-mail Address                        christopher dolin@comcast.net




                      Case 4:19-cv-00088-FL Document 1-1 Filed 06/11/19 Page 1 of 8                                                       Page 1 of 7
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.
                     Defendant No. 1
                                Name                        Wellpath dba Correct Care Solutions, LLC
                                Job or Title (ff known)
                                Street Address              1283 Murfeesboro Road, Suite 500
                                City and County             City of Nashville, County of Davidson
                                State and Zip Code          TN37217
                                Telephone Number            (800)-592-2974
                                E-mail Address (ff known)


                     Defendant No. 2
                                Name                        Unknown Jones
                                Job or Title (if known)     Lieutenant, Riverside Regional Jail Authority
                                Street Address              500 Polar Trail
                                City and County             North Prince.George, Prince George County
                                State and Zip Code          VA23860
                                Telephone Number            (804)-524-6600
                                E-mail Address (tfknown)


                     Defendant No. 3
                                Name                        Jordan Kindred
                                Job or Title (if known)     Officer, Riverside Regional Jail Authority
                                Street Address              500 Polar Trail
                                City and County             North Prince George, Prince George County
                                State and Zip Code          VA23860
                                Telephone Number            (804)-524-6600
                                E-mail Address (if known)


                     Defendant No. 4
                                Name                        Karen Craig
                                Job or Title (if known)     Acting Superintendent, Riverside Regional Jail Authority
                                Street Address              500 Polar Trail
                                City and County             North Prince George, Prince George County
                                State and Zip Code          VA23860
                                Telephone Number            (804)-524-6600



                      Case 4:19-cv-00088-FL Document 1-1 Filed 06/11/19 Page 2 of 8                                Page2 of 7
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                                E-mail Address (if known)


II.       Basis for Jurisdiction

          Federal courts are courts oflimited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involying a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332,.a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no ·defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                 D     Federal question                            IZ!   Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)    Christopher Dolin
                                                                   ~~~~~~~~~~~~~~~~-
                                                                                                               , is a citizen of the
                                           State of (name) North Carolina


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                               , is incorporated
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same ieformation for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual



                       Case 4:19-cv-00088-FL Document 1-1 Filed 06/11/19 Page 3 of 8                                      Page3 of 7
Pro Se l (Rev. 12/16) Complaint for a Civil Case


                                           The defendant, (name)      ~~~~~~~~~~~~~~~-
                                                                                                                  , is a citizen of
                                           the State of (name)                                                  0 r is a citizen of
                                            (foreign nation)



                                b.         If the defendant is a corporation
                                           The defendant, (name)      Wellpath d/b/a Correct Care Solutions , is incorporated under
                                           the laws of the State of (name)     Tennessee
                                                                               ~~~~~~~~~~~~~~~
                                                                                                                         , and has its
                                           principal place of business in the State of (name)       Tennessee
                                                                                                ~~~~~~~~~~~~~-




                                           0 r is incorporated under the laws of (foreiwz nation)
                                           and has its principal place of business in (name)

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):
                                 $1,000,000 - Wellpath d/b/a Correct Care Solutions, LLC plus interest & costs of court for not
                                 adequately finding Rawls-Dolin alternate work after RRJA security badge was revoked in
                                 direct retailiation for inquiring about a sexual harrassment claim filed with RRJA's Office of
                                 Professional Review & it's ongoing negative imact on Plaintiffs family & quality of life.
                                 $11 O/day starting 4/16/2019- Wellpath d/b/a Correct Care Solutions, LLC for failure to inform
                                 Rawls-Dolin of COBRA notification for group dental plan offered through Wellpath.
                                 $500,000- Wellpath d/b/a Correct Care Solutions, LLC plus interest & costs of court for
                                 fmancial loss to Plaintiffs family income as a result of Wellpath's actions.
                                 $1,000,000 plus interest & costs of court for Defendant Jones' unsubstanciated revokation of
                                 Rawls-Dolin's security badge on 15 April 2019 as retaliation for sexual harrassment towards
                                 Rawls-Dolin by Defendant Kindred and Defenants Craig, Newton & Minton's casual allowance
                                 of sexual harrassment and treatment of contractors outside of the RRJA's Workplace
                                 Harrassment and Violence Policy.
                                 $750,000- Defendants Jones, Kindred, Craig, Newton & Minton's actions caused emotional
                                 distress, mental anguish, loss of family income and quality of life to Plaintiff.

m.        Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.




                       Case 4:19-cv-00088-FL Document 1-1 Filed 06/11/19 Page 4 of 8                                         Page4 of 7
PLAINTIFF'S spouse, Christina Rawls-Dolin was employed as a Qualified Mental Health Professional at the
Riverside Regional Jail from November 2017-April 15, 2019. On 28 March 2019, Rawls-Dolin filed with OPR
(Office of Professional Review) a sexual harrassment claim for the second time against DEFENDANT
KINDRED. DEFENDANTS CRAIG, NEWTON & MINTON harbored an environment of sexual harrassment
to be prevalent in their facility. Although the Riverside Regional Jail's Workplace Harrassment and Violence
policy 3.12.003 revised 02/22/2012 promotes itself as a zero tolerance workplace to its' employees, the same
zero tolerance does not extend from RRJA's employees to contracted staff (i.e. Rawls-Dolin through Wellpath)
for sexual harrassment or retaliation. OPR Sargent Edwards signed the document Ms. Dolan (even though
Rawls-Dolin clearly had her name signed as it states on her Virginia Driver's License). On 15 April 2019,
Rawls-Dolin inquired of OPR on her claim as it was alienaiting her from her team of Mental Health Counselors
& HIPPA protected information wasn't secured with alternating workspace ordered by DEFENDANT JONES
on or about 28 March 2019. OPR directed her to DEFENDANT JONES who in tum revoked her security badge
to enter the RRJ in retaliation for inquiring on her claim. The RRJA's Staff and Visitor Identification policy 10.6
revision .001dated10/20/06, section 7 (Contractors) does not outline the revokation of contractors credentials
nor state why they would be revoked for non active warrants by law enforcement.

After being barred from the facility and walked out to the parking lot by DEFENDANT JONES, RRJA Sargent
Brown & Director of Nursing Gordon, Rawls-Dolin reached out to her Wellpath Director Pamela Gilley and
informed Gilley of the situation. Gilley informed Rawls-Dolin she would get back with her that day. After not
hearing back from Gilley, Rawls-Dolin continued to reach out to Wellpath multiple times telephonically up to 17
April and to this day, has never received an official notice her employment was ended. In addition,
DEFENDANT WELLPATH continues to send Rawls-Dolin text messages about DEFENDANT WELLPATH's
company news & bulk mailings about company news in May 2019.

Rawls-Dolin was treated as an employee of the Riverside Regional Jail although she was not. This was admitted
by DEFENDANTS JONES, KINDRED, CRAIG, NEWTON & MINTON'S Attorney Jeffery Gore via email on
6 June 2019. By Gore's own admission, Rawls-Dolin was "not diciplined in any way for filing these complaints"
but RRJA's security badge was revoked in retailiation for inquiring on a pending case she had. Outside of a
correctional environment, would a police officer arrest a rape victim for simply inquiring about their case?
Would the family of someone murderea be arrested for inquiring of the status of the investigation? Would a
truck driver delivering to a location be terminated by their company for asking the receiver at the delivery
location they are delivering to how long it would be before they would be unloaded? DEFENDANT JONES'
response is a polar opposite of how someone is supposed to behave for having a simple question asked of them.
DEFENDANT JONES' action to Rawls Dolin was justified as Gore also stated Rawls-Dolin "violated the
confidentiality agreement that is set out in the OPR policies" and "the documents you signed. Regardless, you
were never an employee of RRJA". The OPR policy is for RRJA employees, does not extend over to contractors
and the OPR investigation disclaimer is for RRJA employees only not outside staff. Was Rawls-Dolin treated as
a RRJA employee although she was under DEFENDANT WELLPATH's employ? Gore's justification of
DEFENDANT JONES' action simply contradicts the disclaimer refering to policies on the RRJA's own form.

On 28 April 2019, Rawls-Dolin filed with the Virginia Employment Commision for unemployment due to
DEFENDANT WELLPATH's negligence in informing her that her employment was ended. On 5 June 2019,
Rawls-Dolin had a hearing for unemployment benefits with the VEC for the issue of if Rawls-Dolin's
employment was "discharged or suspended for misconduct". Wellpath did not participate in this hearing and on
6 June 2019, Rawls-Dolin was granted unemployment benefits as Rawls-Dolin "last worked for Correct Care
Solutions LLC on 4/15/19. The employer discharged the claimant" and "The information presented does not
establish that the claimant was discharged due to misconduct in connection with work". If DEFENDANT
WELLPATH did not terminate Rawls-Dolin's employment for "misconduct with work" then why was it ended?
Only DEFENDANT JONES, CRAIG, NEWTON or MINTON can answer this.

In closing, all DEFENDANTS actions towards Rawls-Dolin have negatively impacted PLAINTIFF's quality of
life, enjoyment of life and financial stability. All Defendants employed by the RRJA allowed this situation to
fester and when Rawls-Dolin spoke up for the injustice done towards her that they all had a hand in allowing to
occur to this point, they attempted to silence her by using their policies to treat her as an employee and silence


         Case 4:19-cv-00088-FL Document 1-1 Filed 06/11/19 Page 5 of 8                                    Page 5 of 7
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


          her by revoking her security badge to bar her from the facility.

          Exhibit 1: Timeline of Events of sexual harrassment to Rawls-Dolin from DEFENDANT KINDRED.
          Exhibit 2: OPR Investigation filed on 28 March 2019.
          Exhibit 3: Photograph placed outside ofRawls-Dolin's workspace on 23 December 2018.
          Exhibit 4: Correspondence between Rawls-Dolin & RRJA's attorney Jeffery Gore.
        · Exhibit 5: VEC Notice of Fact Finding Interview
          Exhibit 6: VEC Notice of Deputy's Determination
          Exhibit 7: Wellpath mailing to Rawls-Dolin in May 2019.
          Exhibit 8: Verizon phone records for Rawls-Dolin with Contact to Wellpath

IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
          PLAINTIFF is requesting damages in the amount of $3,250,000 (plus $110/day for failure to receive COBRA
          notification) for mental anguish, emotional distress, loss of spousal income, loss of enjoyment of life due to
          DEFENDANT WELLPATH's negligence in alternate workplace; DEFENDANT JONES' revokation ofRawls-
          Dolin's security badge to access the Riverside Regional Jail in retailiation for Rawls-Dolin filing sexual
          harrassment claim against DEFENDANT KINDRED & DEFENDANTS CRAIG, NEWTON & MINTON's
          faciliation of an environment where sexual harrassment by DEFENDANT KINDRED is prevelant.


V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and beliefthat this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the ·
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my addres     ere case-related papers may be
                     served. I understand that my failure to keep a current addres    Ile with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff

          B.         For Attorneys



                      Case 4:19-cv-00088-FL Document 1-1 Filed 06/11/19 Page 6 of 8                                 Page 6 of 7
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                      Case 4:19-cv-00088-FL Document 1-1 Filed 06/11/19 Page 7 of 8   Page7 of 7
       I.     The Parties to This Complaint
              a.   The Defendant(s)- additional
              Colonel Jeffery Newton
              Retired Superintendent, Riverside Regional Jail Authority
              500 Folar Trail
              North Prince George, Prince George County
              VA23860
              (804)-524-6600
              Major Walter Minton
              Deputy Superintendent, Riverside Regional Jail Authority
              500 Folar Trail
              North Prince George, Prince George County
              VA23860
              (804)-524-6600

II.           Basis for Jurisdiction

              2. The Defendant(s)- additional

              The Defendant LIEUTENANT JONES is a citizen of the State of Virginia.

              The Defendant JORDAN KINDRED is a citizen of the State of Virginia.

              The Defendant KAREN CRAIG is a citizen of the State of Virginia.

              The Defendant JEFFERY NEWTON is a citizen of the State of Virginia.

              The Defendant WALTER MINTON is a citizen of the State of Virginia.




                                  "/eo\fi
      Ckr~~~ Dd~~
      41-'1 ~eaJfe'\ ~(If;
       ~MbtwT~
      ~llt. NL Z,,1~3'1
  C°Jcvt) -1i1-0.3~


            Case 4:19-cv-00088-FL Document 1-1 Filed 06/11/19 Page 8 of 8
